DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Specification	3
III. Claim Objections	3
IV. Claim Rejections - 35 USC § 112	3
A. Claims 12-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	3
V. Claim Rejections - 35 USC § 102	4
A. Claims 1, 3-11, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2019/049034 (“Ram-034”).	4
B. Claims 1, 3-12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2019/049035 (“Ram-035”).	9
VI. Claim Rejections - 35 USC § 103	14
A. Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ram-034 in view of WO 2017/153909 (Ram-909).	14
B. Claims 2, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ram-034 in view of US 2013/0204107 (“Lee”).	16
Conclusion	17


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

III. Claim Objections
Claim 1 objected to because of the following informalities:  
In line 2 of claim 1, replace “senor” with “sensor” for correct spelling.
Appropriate correction is required.

IV. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claims 12-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Each of claims 12, 13, and 14 includes the phrase “such as”, at least once, followed by possible examples.  The phrase “such as” renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
V. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 1, 3-11, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2019/049034 (“Ram-034”).
The applied reference has a common assignee and inventor (Ayal Ram) with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
If Applicant provides evidence pursuant to 35 U.S.C. 102(b)(2)(C), then, although Ram-034 has been excepted as prior art under 35 U.S.C. 102(a)(2), it is still applicable as prior art under 35 U.S.C. 102(a)(1) that cannot be excepted under 35 U.S.C. 102(b)(2)(C).  Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).
Turning now to the rejection…
With regard to claims 1, 3-13, 15, and 16,  Ram-034 discloses,
1. A method for chemical sensing and biomolecular diagnostics comprising: 
(1) Applying a sample [“sweat duct based body emission” in Fig. 2; ¶¶ 81, 84, 85] to be tested to a microelectronic sen[s]or; 
(2) Recording electrical signals received from the sample with the microelectronic sensor in a form of a source-drain electric current of the microelectronic sensor over time (IDS dynamics) [¶ 81]; 
(3) Transmitting the recorded signals from said microelectronic sensor to an external memory for further processing [¶ 81]; and 
(4) Converting the transmitted signals to digital signals and processing the digital signals in the external memory, comparing said IDS dynamics with negative control chemical or biomolecular IDS waveforms stored in the external memory, and extracting chemical or biomolecular information from said waveforms in a form of readable data, thereby detecting and/or identifying a particular chemical or biological compound (target, analyte) in the sample and measuring its concentration [¶ 81]; 
characterised in that said microelectronic sensor comprises at least one open-gate pseudo-conductive high-electron mobility transistor for amplifying signals in the frequency range of 30 GHz to 300 THz [abstract; ¶¶ 31-47; Figs. 2-3; claim 1 on p. 38], said transistor comprising: 
(i) a multilayer heterojunction structure being composed of III-V single-crystalline or poly-crystalline semiconductor materials and deposited on a substrate layer or placed on free-standing membranes, said structure comprising at least one buffer layer and at least one barrier layer, said layers being stacked alternately [abstract; ¶¶ 31-47; Figs. 2-3; claim 1 on p. 38]; 
(ii) a conducting channel comprising a two-dimensional electron gas (2DEG) or a two-dimensional hole gas (2DHG), formed at the interface between said buffer layer and said barrier layer, and upon applying a bias to said transistor, becoming capable of providing electron or hole current, respectively, in said transistor between source and drain contacts [abstract; ¶¶ 31-47; Figs. 2-3; claim 1 on p. 38]; 
(iii) the source and drain contacts connected to said 2DEG or 2DHG conducting channel and to electrical metallisations for connecting said transistor to an electric circuit [abstract; ¶¶ 31-47; Figs. 2-3; claim 1 on p. 38]; and 
(iv) a Vivaldi antenna electrode placed on the top layer between said source and drain contact areas in an open gate area of the transistor and capable of detecting electrical signals in the frequency range of 30 GHz to 300 THz [abstract; ¶¶ 31-47; Figs. 2-3; claim 1 on p. 38] 
49said transistor is characterised in that the thickness (d) of the top layer of said heterojunction structure in the open gate area is 5-9 nanometres (nm) which corresponds to the pseudo-conducting current range between normally-on and normally-off operation mode of the transistor, and the surface of said top layer has a roughness of about 0.2 nm or less, wherein the combination of said thickness and said roughness of the top layer allows to observe the pseudo-conducting current in said transistor [abstract; ¶¶ 31-47; Figs. 2-3; claim 1 on p. 38].
3. The method of claim 1, wherein said transistor is not coated with a molecular or biomolecular layer and is capable of remotely detecting target (analyte) gases, chemical compounds or biomolecules from the environment [abstract; ¶¶ 31-47; Figs. 2-3].  
4. The method of claim 1, wherein said source and drain contacts of said transistor are ohmic [¶¶ 52, 63; claim 3 on p. 39].  
5. The method of claim 1, wherein said electrical metallisations of said transistor are capacitively-coupled to said 2DEG or 2DHG conducting channel for inducing displacement currents, thus resulting in said source and drain contacts being non-ohmic [¶¶ 20, 38; claim 4 on p. 39].  
6. The method of claim 1, wherein said transistor further comprising a dielectric layer deposited on top of said multilayer hetero-junction structure [¶ 37; claims 5 and 6 on p. 39].  
7. The method of claim 1, wherein said III-V single-crystalline or polycrystalline semiconductor materials are GaN/AlGaN [¶ 66; claim 1 on p. 38], and said multilayer heterojunction structure comprising either: 
(a) (i) one top AlGaN layer recessed in an open gate area of the transistor to the thickness of 5- 9 nm and having the surface roughness of 0.2 nm or less, and (ii) one bottom GaN buffer layer; said layers have Ga-face polarity, thus forming the two-dimensional electron gas (2DEG) conducting channel in said GaN layer, close to the interface with said AlGaN layer [¶ 66; claim 1 on p. 38]; or 
(b) (i) one top GaN layer recessed in an open gate area of the transistor to the thickness of 5-9 nm and having the surface roughness of 0.2 nm or less, (ii) one bottom GaN buffer layer, 50and (iii) one AlGaN barrier layer in between; said layers have Ga-face polarity, thus forming a two-dimensional hole gas (2DHG) conducting channel in the top GaN layer, close to the interface with said AlGaN barrier layer [¶ 66; claim 1 on p. 38]; or 
(c) (i) one top GaN layer recessed in an open gate area of the transistor to the thickness of 5-9 nm and having the surface roughness of 0.2 nm or less, (ii) one bottom GaN buffer layer, and (iii) one AlGaN barrier layer in between; said layers have N-face polarity, thus forming a two-dimensional electron gas (2DEG) conducting channel in the top GaN layer, close to the interface with said AlGaN barrier layer [¶ 66; claim 1 on p. 38]; or 
(d) (i) one top AlGaN layer recessed in an open gate area of the transistor to the thickness of 5- 9 nm and having the surface roughness of 0.2 nm or less, and (ii) one bottom GaN buffer layer; said layers have N-face polarity, thus forming a two-dimensional hole gas (2DHG) conducting channel in the GaN buffer layer, close to the interface with said AlGaN barrier layer [¶ 66; claim 1 on p. 38].  
8. The method of claim 1, wherein the thickness of the top layer recessed in the open gate area of said transistor is 6-7 nm [¶¶ 21, 42].  
9. The method of claim 8, wherein the thickness of the top layer recessed in the open gate area of said transistor is 6.2 nm to 6.4 nm [¶¶ 21, 42].  
10. The method of claim 1, wherein the surface roughness of the top layer recessed in the open gate area of said transistor is 0.1 nm or less [¶¶ 21, 42].  
11. The method of claim 10, wherein the surface roughness of the top layer recessed in the open gate area of said transistor is 0.05 nm or less [¶¶ 21, 42].  
15. The method of claim 1, wherein said microelectronic sensor is suitable for detection and continuous monitoring of electrical signals in the frequency range of 30 GHz to 300 THz and consequently, for chemical sensing and biomolecular diagnostics in said frequency range, said sensor having a remote readout and comprising: 
(a) at least one said transistor (100); 
(b) an integrated circuit (101) for storing and processing a signal in a sub-THz or THz frequency domain, and for modulating and demodulating a radio-frequency (RF) signals; 
(c) an µ-pulse generator (102) for pulsed RF signal generation; 
(d) an integrated DC-RF current amplifier or lock-in amplifier (103) connected to said µ-pulse generator (102) for amplification of the signal obtained from said µ-pulse generator; 
(e) an analogue-to-digital converter (ADC) (104) with in-built digital input/output card connected to the amplifier (103) for converting the received analogue signal to a digital signal and outputting said digital signal to a microcontroller unit; 
(f) the microcontroller unit (MCU) (105) for processing and converting the received digital signal into data readable in a user interface or external memory; and  
52(g) a wireless connection module (106) for wireless connection of said microelectronic sensor to said user interface or external memory [Fig. 14; ¶ 76].  
16. The method of claim 1, wherein said microelectronic sensor is suitable for detection and continuous monitoring of electrical signals in the frequency range of 30 GHz to 300 THz and consequently, for chemical sensing and biomolecular diagnostics in said frequency range, said sensor having a remote readout and comprising: 
(a) an array (110) of said transistors (100), wherein each transistor (100) in said array (110) has an integrated Vivaldi antenna and connected to its dedicated electrical contact line; 
(b) a row multiplexer (107) connected to said array (110) for addressing a plurality of said transistors (100) arranged in rows, selecting one of several analogue or digital input signals and forwarding the selected input into a single line; 
(c) a column multiplexer (108) connected to said array (110) for addressing a plurality of said transistors (100) arranged in columns, selecting one of several analogue or digital input signals and forwarding the selected input into a single line; 
(d) an integrated circuit for storing and processing said signals in a sub-THz or THz frequency domain, and for modulating and demodulating a radio-frequency (RF) signals; 
(e) an µ-pulse generator (102) for pulsed RF signal generation;
(f) an integrated DC-RF current amplifier or lock-in amplifier (103) connected to said µ-pulse generator (102) for amplification of the signal obtained from said µ-pulse generator; 
(g) an analogue-to-digital converter (ADC) (104) with in-built digital input/output card connected to the amplifier (103) for converting the received analogue signal to a digital signal and outputting said digital signal to a microcontroller unit; 
(h) the microcontroller unit (MCU) (105) for processing and converting the received digital signal into data readable in a user interface or external memory; and 
(i) a wireless connection module (106) for wireless connection of said microelectronic sensor to said user interface or external memory [Fig. 15; ¶ 77].

B. Claims 1, 3-12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2019/049035 (“Ram-035”).
The applied reference has a common assignee and inventor (Ayal Ram) with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
If Applicant provides evidence pursuant to 35 U.S.C. 102(b)(2)(C), then, although Ram-035 has been excepted as prior art under 35 U.S.C. 102(a)(2), it is still applicable as prior art under 35 U.S.C. 102(a)(1) that cannot be excepted under 35 U.S.C. 102(b)(2)(C).  Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).
Turning now to the rejection…
With regard to claims 1, 3-12, 15, and 16,  Ram-035 discloses,
1. A method for chemical sensing and biomolecular diagnostics comprising: 
(1) Applying a sample [“sweat duct based body emission” in Fig. 2; ¶¶ 80-84] to be tested to a microelectronic sen[s]or; 
(2) Recording electrical signals received from the sample with the microelectronic sensor in a form of a source-drain electric current of the microelectronic sensor over time (IDS dynamics) [¶ 80]; 
(3) Transmitting the recorded signals from said microelectronic sensor to an external memory for further processing [¶ 80]; and 
(4) Converting the transmitted signals to digital signals and processing the digital signals in the external memory, comparing said IDS dynamics with negative control chemical or biomolecular IDS waveforms stored in the external memory, and extracting chemical or biomolecular information from said waveforms in a form of readable data, thereby detecting and/or identifying a particular chemical or biological compound (target, analyte) in the sample and measuring its concentration [e.g. NO2; ¶¶ 55, 80-84; Fig. 6c]; 
characterised in that said microelectronic sensor comprises at least one open-gate pseudo-conductive high-electron mobility transistor for amplifying signals in the frequency range of 30 GHz to 300 THz [abstract; ¶¶ 33-45; Figs. 2-3; claim 1 on p. 36], said transistor comprising: 
(i) a multilayer heterojunction structure being composed of III-V single-crystalline or poly-crystalline semiconductor materials and deposited on a substrate layer or placed on free-standing membranes, said structure comprising at least one buffer layer and at least one barrier layer, said layers being stacked alternately [abstract; ¶¶ 33-45; Figs. 2-3; claim 1 on p. 36]; 
(ii) a conducting channel comprising a two-dimensional electron gas (2DEG) or a two-dimensional hole gas (2DHG), formed at the interface between said buffer layer and said barrier layer, and upon applying a bias to said transistor, becoming capable of providing electron or hole current, respectively, in said transistor between source and drain contacts [abstract; ¶¶ 33-45; Figs. 2-3; claim 1 on p. 36]; 
(iii) the source and drain contacts connected to said 2DEG or 2DHG conducting channel and to electrical metallisations for connecting said transistor to an electric circuit [abstract; ¶¶ 33-45; Figs. 2-3; claim 1 on p. 36]; and 
(iv) a Vivaldi antenna electrode placed on the top layer between said source and drain contact areas in an open gate area of the transistor and capable of detecting electrical signals in the frequency range of 30 GHz to 300 THz [abstract; ¶¶ 33-45; Figs. 2-3; claim 1 on p. 36] 
49said transistor is characterised in that the thickness (d) of the top layer of said heterojunction structure in the open gate area is 5-9 nanometres (nm) which corresponds to the pseudo-conducting current range between normally-on and normally-off operation mode of the transistor, and the surface of said top layer has a roughness of about 0.2 nm or less, wherein the combination of said thickness and said roughness of the top layer allows to observe the pseudo-conducting current in said transistor [abstract; ¶¶ 33-45; Figs. 2-3; claim 1 on p. 36].
3. The method of claim 1, wherein said transistor is not coated with a molecular or biomolecular layer and is capable of remotely detecting target (analyte) gases, chemical compounds or biomolecules from the environment [e.g. NO2; ¶ 55; Fig. 6c].  
4. The method of claim 1, wherein said source and drain contacts of said transistor are ohmic [claim 3 on p. 37].  
5. The method of claim 1, wherein said electrical metallisations of said transistor are capacitively-coupled to said 2DEG or 2DHG conducting channel for inducing displacement currents, thus resulting in said source and drain contacts being non-ohmic [claim 4 on p. 37].  
6. The method of claim 1, wherein said transistor further comprising a dielectric layer deposited on top of said multilayer hetero-junction structure [¶ 37; claims 5 and 6 on p. 37].  
7. The method of claim 1, wherein said III-V single-crystalline or polycrystalline semiconductor materials are GaN/AlGaN [¶ 64; claim 1 on p. 36], and said multilayer heterojunction structure comprising either: 
(a) (i) one top AlGaN layer recessed in an open gate area of the transistor to the thickness of 5-9 nm and having the surface roughness of 0.2 nm or less, and (ii) one bottom GaN buffer layer; said layers have Ga-face polarity, thus forming the two-dimensional electron gas (2DEG) conducting channel in said GaN layer, close to the interface with said AlGaN layer [¶ 64; claim 1 on p. 36]; or 
(b) (i) one top GaN layer recessed in an open gate area of the transistor to the thickness of 5-9 nm and having the surface roughness of 0.2 nm or less, (ii) one bottom GaN buffer layer, 50and (iii) one AlGaN barrier layer in between; said layers have Ga-face polarity, thus forming a two-dimensional hole gas (2DHG) conducting channel in the top GaN layer, close to the interface with said AlGaN barrier layer [¶ 64; claim 1 on p. 36]; or 
(c) (i) one top GaN layer recessed in an open gate area of the transistor to the thickness of 5-9 nm and having the surface roughness of 0.2 nm or less, (ii) one bottom GaN buffer layer, and (iii) one AlGaN barrier layer in between; said layers have N-face polarity, thus forming a two-dimensional electron gas (2DEG) conducting channel in the top GaN layer, close to the interface with said AlGaN barrier layer [¶ 64; claim 1 on p. 36]; or 
(d) (i) one top AlGaN layer recessed in an open gate area of the transistor to the thickness of 5-9 nm and having the surface roughness of 0.2 nm or less, and (ii) one bottom GaN buffer layer; said layers have N-face polarity, thus forming a two-dimensional hole gas (2DHG) conducting channel in the GaN buffer layer, close to the interface with said AlGaN barrier layer [¶ 64; claim 1 on p. 36].  
8. The method of claim 1, wherein the thickness of the top layer recessed in the open gate area of said transistor is 6-7 nm [¶¶ 19, 40].  
9. The method of claim 8, wherein the thickness of the top layer recessed in the open gate area of said transistor is 6.2 nm to 6.4 nm [¶¶ 19, 40].  
10. The method of claim 1, wherein the surface roughness of the top layer recessed in the open gate area of said transistor is 0.1 nm or less [¶¶ 19, 40].  
11. The method of claim 10, wherein the surface roughness of the top layer recessed in the open gate area of said transistor is 0.05 nm or less [¶¶ 19, 40].  
12. The method of claim 1, wherein said chemical is a toxic metal, such as chromium, cadmium or lead, a regulated ozone-depleting chlorinated hydrocarbon, a food toxin, such as aflatoxin, or shellfish poisoning toxin, such as saxitoxin or microcystin, a neurotoxic compound, such as methanol, manganese glutamate, nitrix oxide [¶ 55; Figs. 6c], Botox, tetanus toxin or tetrodotoxin, oxybenzone, Bisphenol A, or butylated hydroxyanisole, an explosive, such as picrate, nitrate, trinitro derivative, such as 2,4,6-trinitrotoluene (TNT), 1,3,5-trinitro- 1,3,5-triazinane (RDX), trinitroglycerine, N-methyl-N-(2,4,6-trinitrophenyl)nitramide (nitramine or tetryl), pentaerythritol tetranitrate (PETN), nitric ester, azide, derivate of chloric and perchloric acids, 51fulminate, acetylide, and nitrogen rich compound, such as tetrazene, octahydro-1,3,5,7- tetranitro-1,3,5,7-tetrazocine (HMX), peroxide, such as triacetone trioxide, C4 plastic explosive and ozonidesor, or an associated compound of said explosive, such as a decomposition gas or taggant.
15. The method of claim 1, wherein said microelectronic sensor is suitable for detection and continuous monitoring of electrical signals in the frequency range of 30 GHz to 300 THz and consequently, for chemical sensing and biomolecular diagnostics in said frequency range, said sensor having a remote readout and comprising: 
(a) at least one said transistor (100); 
(b) an integrated circuit (101) for storing and processing a signal in a sub-THz or THz frequency domain, and for modulating and demodulating a radio-frequency (RF) signals; 
(c) an µ-pulse generator (102) for pulsed RF signal generation; 
(d) an integrated DC-RF current amplifier or lock-in amplifier (103) connected to said µ-pulse generator (102) for amplification of the signal obtained from said µ-pulse generator; 
(e) an analogue-to-digital converter (ADC) (104) with in-built digital input/output card connected to the amplifier (103) for converting the received analogue signal to a digital signal and outputting said digital signal to a microcontroller unit; 
(f) the microcontroller unit (MCU) (105) for processing and converting the received digital signal into data readable in a user interface or external memory; and  
52(g) a wireless connection module (106) for wireless connection of said microelectronic sensor to said user interface or external memory [Fig. 14; ¶ 74].  
16. The method of claim 1, wherein said microelectronic sensor is suitable for detection and continuous monitoring of electrical signals in the frequency range of 30 GHz to 300 THz and consequently, for chemical sensing and biomolecular diagnostics in said frequency range, said sensor having a remote readout and comprising: 
(a) an array (110) of said transistors (100), wherein each transistor (100) in said array (110) has an integrated Vivaldi antenna and connected to its dedicated electrical contact line; 
(b) a row multiplexer (107) connected to said array (110) for addressing a plurality of said transistors (100) arranged in rows, selecting one of several analogue or digital input signals and forwarding the selected input into a single line; 
(c) a column multiplexer (108) connected to said array (110) for addressing a plurality of said transistors (100) arranged in columns, selecting one of several analogue or digital input signals and forwarding the selected input into a single line; 
(d) an integrated circuit for storing and processing said signals in a sub-THz or THz frequency domain, and for modulating and demodulating a radio-frequency (RF) signals; 
(e) an µ-pulse generator (102) for pulsed RF signal generation;
(f) an integrated DC-RF current amplifier or lock-in amplifier (103) connected to said µ-pulse generator (102) for amplification of the signal obtained from said µ-pulse generator; 
(g) an analogue-to-digital converter (ADC) (104) with in-built digital input/output card connected to the amplifier (103) for converting the received analogue signal to a digital signal and outputting said digital signal to a microcontroller unit; 
(h) the microcontroller unit (MCU) (105) for processing and converting the received digital signal into data readable in a user interface or external memory; and 
(i) a wireless connection module (106) for wireless connection of said microelectronic sensor to said user interface or external memory [Fig. 15; ¶ 75].

VI. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ram-034 in view of WO 2017/153909 (Ram-909).
Claims 2 and 14 read,
2. The method of claim 1, wherein said transistor further comprising at least one molecular or biomolecular layer immobilised within the open gate area of said transistor and capable of binding or adsorbing target (analyte) gases, chemical compounds or biomolecules from the environment.  
14. The method of claim 2, wherein said molecular or biomolecular layer of said transistor is a cyclodextrin, 2,2,3,3-tetrafluoropropyloxy-substituted phthalocyanine or their derivatives, or said molecular or biomolecular layer comprises capturing biological molecules, such as primary, secondary antibodies or fragments thereof against certain proteins to be detected, or their corresponding antigens, enzymes or their substrates, short peptides, specific DNA sequences, which are complimentary to the sequences of DNA to be detected, aptamers, receptor proteins or molecularly imprinted polymers.
The prior art of Ram-034, as explained above, discloses each of the features of claim 1. 
Ram-034 does not discuss using an immobilized molecular or biomolecular layer in the open gate area.
Ram-909, like Ram-034, teaches a PC-HEMT-based sensor that is capable of detecting specific chemicals in an analyte gas (Ram-909: abstract; Figs. 9a, 9b).  Ram-909 further teaches that the PC-HEMT includes a at least one molecular or biomolecular layer 21 immobilised within the open gate area of said transistor and capable of binding or adsorbing target (analyte) gases that improves the sensitivity and selectivity of the PC-HEMT-based sensor (Ram-909: ¶¶ 79-80; Figs. 9a-9b).  The immobilized layer can include “polymers, redox - active molecules such as phthalocyanines, metalorganic frameworks such as metal porphyrins, for example hemin, biomolecules, for example DNA, receptors, antibodies, proteins, water molecules, for example forming a water vapour layer, such as a boundary surface water layer, oxides, semi conductive layer or catalytic metallic layer” (Ram-909: ¶ 80).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include an immobilized layer such as DNA and therefore a specific DNA sequence to the open gate area of the PC-HEMT sensor of Ram-034 in order to improve the sensitivity and selectivity of the sensor to the glucose being measured. 

B. Claims 2, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ram-034 in view of US 2013/0204107 (“Lee”).
Claims 2, 13, and 14 read,
Claims 2 and 14 read,
2. The method of claim 1, wherein said transistor further comprising at least one molecular or biomolecular layer immobilised within the open gate area of said transistor and capable of binding or adsorbing target (analyte) gases, chemical compounds or biomolecules from the environment. 
13. The method of claim 1, wherein said biological compound is a biological pathogen, such as a respiratory viral or bacterial pathogen, an airborne pathogen, a plant pathogen, a pathogen from infected animals or a human viral pathogen. 
14. The method of claim 2, wherein said molecular or biomolecular layer of said transistor is a cyclodextrin, 2,2,3,3-tetrafluoropropyloxy-substituted phthalocyanine or their derivatives, or said molecular or biomolecular layer comprises capturing biological molecules, such as primary, secondary antibodies or fragments thereof against certain proteins to be detected, or their corresponding antigens, enzymes or their substrates, short peptides, specific DNA sequences, which are complimentary to the sequences of DNA to be detected, aptamers, receptor proteins or molecularly imprinted polymers.
The prior art of Ram-034, as explained above, discloses each of the features of claim 1. 
Ram-034 does not discuss using an immobilized molecular or biomolecular layer in the open gate area.  Nor does Ram-034 discuss detecting a biological compound other than glucose. 
Lee, like Ram-034 discloses a HEMT used as a sensor for biological compound (Lee: Fig. 2; ¶¶ 35-36, 63).  Lee immobilizes a “recognition element” 211 using linking group 212 (id.) in the open-gate area, which may be a DNA sequence or antibody, in order to bind a pathogen to be detected, such as a bacteria, virus, fungus, or protozoa (Lee: abstract; ¶¶ 13, 44, 51, 53 78, 80, 82).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include an immobilized layer such as a specific DNA sequence or antibody to the open gate area of the PC-HEMT sensor of Ram-034 in order to enable the detection of pathogens, as taught by Lee.  The motivation before the filing of the Instant Application would have been in order to broaden the things detected by the PC-HEMT sensor. 
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814